Opinion by
Orlady, J.,
This case is clearly within the rule indicated in Leibig v. Steiner, 94 Pa. 466, "Exceptional cases arise where it is the duty of the trial judge to express his opinion of the facts and guide the minds of the jury to a correct view of the evidence; and therefore it has been settled that when he does so, without misleading or controlling them in the disposition of the facts, there is no error for reversal:” Knee v. McDowell, 25 Pa. Superior Ct. 641; Fredericks v. Northern Central Railroad, 157 Pa. 103.
Whether certain facts constitute probable cause must be determined by the court; but whether such alleged facts exist is for the jury to find. Where the facts are in controversy the subject must be submitted to the jury, in which event it is the duty of the court to instruct them what facts will constitute probable cause, and submit to them only the question of such facts. If the 'admitted facts amount to probable cause, the court should direct a verdict for the defendant: McCarthy v. DeArmitt, 99 Pa. 63; Bruff v. Kendrick, 21 Pa. Superior Ct. 468; Bosley v. Gerrity, 55 Pa. Superior Ct. 429.
The disputed questions of fact were fully and fairly submitted to the jury, and the instruction as to the *516legal duty of these defendants before and at the time of making the arrest of the plaintiff, was fully warranted: Barhight v. Tammany, 158 Pa. 545; Smith v. Walter, 125 Pa. 453; Burk v. Howley, 179 Pa. 539.
The judgment is affirmed.